 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RUSSELL BYROADS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-po-00046-SAB
12                   Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13           vs.
14   RUSSELL BYROADS,                               DATE: October 17, 2019
                                                    TIME: 10:00 a.m.
15                   Defendant.                     JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant Russell Byroads, that the status
20   conference currently scheduled for October 17, 2019, may be continued to December 12, 2019,
21   at 10:00 a.m.
22          Pursuant to a sentencing order issued on July 9, 2019, by the Honorable Dale J. Blea,
23   Presiding Judge, Superior Court of California, County of Madera, Mr. Byroads is currently
24   receiving treatment at an in-patient substance abuse rehabilitation program located in Stockton,
25   California. Treatment facility staff report that Mr. Byroads is doing well. In light of this
26   information, the parties have reached a resolution in this matter that is contingent upon Mr.
27   Byroads continued participation in the treatment program. Therefore, the parties jointly move to
28   continue Mr. Byroads’ status hearing to December 12, 2019, in order to permit him additional
 1   time for treatment before any resolution of the matter is entered.
 2
                                                   Respectfully submitted,
 3
                                                   HEATHER E. WILLIAMS
 4
                                                   Federal Defender
 5
 6   Date: October 11, 2019                        /s/ Matthew Lemke
                                                   MATTHEW LEMKE
 7
                                                   Assistant Federal Defender
 8                                                 Attorney for Defendant
                                                   RUSSELL BYROADS
 9
10                                                 MCGREGOR W. SCOTT
11                                                 United States Attorney

12   Date: October 11, 2019                        /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
13                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
14
15
                                                 ORDER
16
17            Based on a showing of good cause, the Court hereby orders that the status conference
18   currently scheduled for October 17, 2019, is continued to December 12, 2019, at 10:00 a.m.
19
20   IT IS SO ORDERED.

21   Dated:     October 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
